—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), rendered May 29, 1996, convicting him of criminal possession of a controlled substance in the fifth degree (two counts) and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed
The trial court did not improvidently exercise its discretion in denying the defendant’s request for an adjournment (see, People v Foy, 32 NY2d 473; People v Rodriguez, 188 AD2d 494).
Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.